Citation Nr: 1033710	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a psychiatric disorder, to 
include depression, has been received.

2.  Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The appeal was remanded for a hearing before the 
Board, and that hearing was held before the undersigned in July 
2010.

At his July 2010 hearing, the Veteran stated that he was not 
working.  This may be a claim for total disability based on 
individual unemployability.  This issue has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is REFERRED to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A June 2002 rating decision which denied the Veteran's claim 
of entitlement to service connection for a psychiatric disorder 
was a final decision.

2.  Since the June 2002 decision, new service treatment records 
have been associated with the claims file.


CONCLUSIONS OF LAW

1. The RO's June 2002 rating decision denying service connection 
for psychiatric disorder is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2009).

2.  New and material evidence pertinent to the claim of 
entitlement to service connection for a psychiatric disorder has 
been presented and the claim is reopened.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a psychiatric disorder is related to 
service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  Here, the Board is reopening the claim to 
reopen.  Thus, no further discussion of the VCAA is required.

New and Material Evidence

The Veteran's claim was originally denied in June 2002.  In that 
decision, the RO found that there was no evidence of depression 
in his service treatment records, and there was no evidence 
showing that he had a current diagnosis of depression that was 
related to military service.  

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary shall 
reopen the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously submitted 
to agency decisionmakers.  "Material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.  When determining 
whether a claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

Where new evidence consists of a supplemental report from the 
service department received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudication agency of original jurisdiction.  38 C.F.R. § 
3.156(c) (2009).  This provision relates to official service 
department records which presumably have been misplaced and have 
not been located and forwarded to VA.  Id.  Notwithstanding any 
other section in Part 3 of Title 38 of the C.F.R., at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  Id.

In this case, new and material evidence would consist of evidence 
demonstrating evidence of depression in service, and/or evidence 
showing a current diagnosis of depression or other psychiatric 
disorder that is related to military service.   Since the 
original denial of the claim in June 2002, service treatment 
records from Okinawa, Japan, have been associated with the claims 
file.  These records were received in August 2008 and contain a 
reference to the Veteran's headaches being "psychosomatic."  
This evidence was not previously submitted, and is therefore 
"new."  As it consists of service treatment records not 
previously associated with the claims file, the claim will be 
reopened and reconsidered.

ORDER

New and material evidence having been submitted, the claim for 
service connection for a psychiatric disorder is reopened and 
granted to this extent only.


REMAND

The Veteran claims he was treated for a psychiatric disorder in 
service and that he was put on medications for depression.  
Service treatment records do not show such treatment, but they do 
show many physical problems, including a hernia and daily 
prostrating headaches following an in service injury.  One doctor 
calls these headaches "psychosomatic," which suggests they may 
have been a symptom of a mental disorder.  The Veteran also 
reports that he went home on leave and his family noticed changes 
in his behavior and mental health, so much so that they wrote to 
President Nixon.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.  

Given that the service treatment records suggest a possible 
mental illness, that the Veteran reports psychiatric issues in 
service, and that the Veteran has a current diagnosis of 
adjustment disorder with a depressed mood, a VA examination 
should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

At his hearing, the Veteran reported that he receives Social 
Security Administration (SSA) benefits, and a computer print-out 
in the claims file confirms that he is receiving SSA disability 
benefits.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision must 
be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  38 U.S.C.A. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  An attempt 
must be made to obtain the Veteran's SSA records.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete SSA records.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the 
claims file.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any psychiatric disorder 
identified.  The entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The examiner 
should conduct a complete history and 
mental examination and offer an opinion as 
to whether a psychiatric disorder exists 
and whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that any psychiatric disability 
had its onset in service, is related to 
service, or was aggravated by service or a 
service-connected disability.  
Specifically, the examiner should comment 
on whether the reported headaches in 
service could have been psychosomatic or 
otherwise represented a mental disorder.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


